Detailed Office Action
Applicant's amendments and arguments filed on 11/9/2021 has been entered and fully considered. Claim 1 is amended. Claim 2 has been cancelled. Claims 11-17 are withdrawn from examination. Claims 1 and 3-17 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant’s amendments to claim 1 are noted. Applicant’s arguments that these amendments overcome the cited prior arts have been fully considered and found not to be persuasive (see arguments of 11/9/2021, pages 8-9).
The last paragraph of the claim 1 amendment is a new limitation that describes the location of the pressure and temperatures sensor on opposite sides of the mold while facing each other. The Applicant states that the cited prior art do not disclose that these two sensors are facing each other. This statement is correct.
However, the instant disclosure does not present a specific advantage or an unexpected result stemming from placement of the temperature and pressure sensor while facing each other. For example, what ensues if they are not aligned? Do the measurements that they yield become unreliable? The applicant needs to present unexpected result(s) obtained when these two sensors are aligned and facing each other. Absent unexpected result(s), it has generally been recognized that to shift the location of parts when the operation of the device is not otherwise changed is within the skill of one of ordinary skill in the art {see MPEP 2144.04 (VI)(C)}.

The Examiner also notes that this rearrangement argument is applicable to one of the cited arts of the non-final rejection of 10/1/2021. Therefore, this office action is only focused on that art (see below).
Claim Objections
Claims 1 and 10 are objected to because of the following informalities: 
Claim 1, line 19: replace “facing the mold cavity” with “facing the mold cavity,”.
Claim 10, line 2 replace “the process” with “a process”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over UEHARA (JP-62126920-A and its English translation), hereinafter UEHARA. Note that the italicized test below are the instant claims.
Regarding claim 1, UEHARA discloses An injection molding apparatus {[P1, lines 13-14]}, comprising: 
a mold {[FIG. 2] 2 and 2a-2j}; 
an injection device adapted to inject a material into the mold {[FIG. 2] 1, 1a, 1b}; 
and a specific volume sensing module, wherein at least parts of the specific volume sensing module are disposed at the mold, and the specific volume sensing module is adapted to sense an actual specific volume of the material in the mold {[P5, lines 196-203] note the T and P sensors, [P7, lines 269-271] note the PVT calculation and specific volume dependence on P and T, thus combination of T and P sensors is a specific volume sensor}. 
wherein the specific volume sensing module is disposed at a position, wherein a shape of a mold cavity of the mold changes at the position {[FIG. 2] see portion of FIG. 2 that the Examiner has reproduced, annotated and pasted below that shows the position of the sensing module (TS and PS) is in a place where the cavity shape changes (note that the change is incremental and expanding in those locations)}.

    PNG
    media_image1.png
    411
    454
    media_image1.png
    Greyscale

the specific volume sensing module comprises at least one pressure sensing component and at least one temperature sensing component, the at least one pressure sensing component is disposed at the mold and is adapted to sense a pressure of the material in the mold, and the at least one temperature sensing component is disposed at the mold and is adapted to sense a temperature of the material in the mold {see above and [FIG. 2] PS and TS are the P and T sensors that are disposed at the mold 2 and adapted to measure P and T}.
the at least one temperature sensing component is disposed at an upper mold of the mold {[FIG. 2] the Examiner designates 2g as the upper mold and notes that temperature sensor TS is located in this half mold}, 
the injection device injects the material into the mold along the lower mold {[FIG. 2] thus 2h becomes the lower mold and injection device 1 injects along this mold half}.
Regarding the last limitation of “and the at least one pressure sensing component is disposed at a lower mold opposite to the upper mold of the mold, and a side of the at least one pressure sensing component facing the mold cavity and a side of the at least one temperature sensing component facing the mold cavity face each other”, UEHARA discloses the pressure sensing component PS to be located at the upper mold 2g and is silent on locating this on the lower mold 2h while facing the temperature sensor TS {[FIG. 2]}.
However, at the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have rearranged the pressure sensing PS and have located it in the lower mold 2h while facing the temperature sensor TS. Note 
One would have been motivated to have rearranged the pressure sensing element PS and have placed it in the lower mold 2h while facing the temperature sensor TS for the purpose of faster response to the change in pressure since the resin enters from the lower mold 2h first. An artisan would also have been motivated to place PS at the same location of TS (but on the opposite side) since they both require the same length of wiring to get to their respective electronics.
Regarding claim 3, UEHARA discloses wherein the specific volume sensing module comprises a processor, wherein the processor is coupled to the at least one pressure sensing component and the at least one temperature sensing component, and is adapted to calculate the actual specific volume of the material in the mold according to the pressure of the material in the mold and the temperature of the material in the mold {[P6, lines 231-235] note the CPU 33a processing the T/P data}. 
Regarding claim 4, UEHARA discloses all the limitations of claim 1. As for the limitations in claim 4 reciting that: 
wherein the at least one pressure sensing component is plural in number and the at least one temperature sensing component is plural in number, wherein the plurality of pressure sensing components respectively correspond to a plurality of positions of the mold so as to respectively sense the pressure of the material in the mold that correspond to the plurality of positions, and the plurality of temperature sensing components respectively correspond to the plurality of positions of the mold so as to respectively sense the temperature of the material in the mold that correspond to the plurality of positions. 
UEHARA discloses that it is desirable to have the temperature sensor in plurality {[P6, lines 208-209]}, thus disclosing that the at least one temperature sensor is plural in number and inherently these plural T sensors correspond to plurality of positions of the mold since each T sensor is located on the mold.
As for pressure sensors, UEHARA is explicitly silent on their plurality. However, at the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have duplicated the pressure sensor, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art {see MPEP 2144.04 (VI)(B)}.
Considering that UEHARA teaches the preference of having plurality of T sensors, an artisan would have been highly motivated to also have the pressure sensors in plurality in different positions of the mold so that a more accurate measure of the pressure inside the cavity 2j of the UEHARA’s mold can be conducted. As indicated above, this multiplication of P sensor is well within the skill of one of ordinary skill in the art.
Regarding claim 5, UEHARA discloses wherein an inner surface of the mold faces the material in the mold, and the at least one temperature sensing component is disposed at the inner surface of the mold {[FIG. 2], note the injection of material is into the cavity 2j, thus material faces the inner surface of the mold, [P5, lines 203-204] note the temperature sensor TS detects the temperature of the inside of the cavity 2j, it  is thus Examiner’s position that it is disposed at the inner surface}.
wherein an inner surface of the mold faces the material in the mold, the mold has a through-hole extending from an outer surface of the mold to the inner surface of the mold, and the at least one pressure sensing component is disposed at the outer surface of the mold and corresponds to the through-hole {[P5, lines 198-201] note that similar to TS, the pressure sensor or PS measures the inside of the cavity thus the sensor starts at the inner surface of the cavity or disposed at the inner surface as argued for temperature sensor above with regard to claim 5, [FIG. 2] note that the pressure sensor PS, as discussed, starts at the inner surface and wired out of the mold part 2g; it is the Examiner’s position that PS and its wire has to be directed through a hole to travel through solid mold of 2g and thus pressure sensor PS corresponds to this through hole; note that the signal wire is also part of the sensor}.
Regarding dependent claim 7 (wherein an inner surface of the mold faces the material in the mold, and the at least one temperature sensing component and the at least one pressure sensing component are integrated into a sensor that is disposed at the inner surface of the mold), UEHARA discloses all the limitations of claim 1.
UEHARA, however, is silent on integrating the internal-to-the-cavity pressure and temperature sensors into one unit.
The Examiner submits that it would have been obvious to one of ordinary skill in the art, and at the effective filing date of the instant invention, to have integrated the T and P sensors into one unit, since it has been held that making in one piece a device that has formerly been formed in multiple pieces involves only routine skill in the art {see MPEP 2144.04 (V)(B)}.

Regarding claims 8 and 9, UEHARA discloses comprising a controller, wherein the controller is coupled to the specific volume sensing module, and is adapted to adjust at least one injection molding parameter of the injection molding apparatus according to the actual specific volume of the material in the mold (claim 8), wherein the at least one injection molding parameter comprises an injection pressure of the injection device, a temperature of the mold, and a pressure holding time performed by the injection device (claim 9) {[P6, lines 212-214] note the teaching on the main control device 33, [P8, lines 295-300] note the application of controller command to set a pressure and maintaining pressure holding time}.
Regarding claim 10, UEHARA discloses wherein during the process in which the injection device injects the material into the mold, the specific volume sensing module is adapted to sense the actual specific volume of the material in the mold many times at a predetermined time interval {[P8, lines 327-329] note the time monitoring of T/P indicating that T/P is measured in intervals or the specific volume is measured in intervals}.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             

/JACOB T MINSKEY/           Primary Examiner, Art Unit 1748